The defendants' workmen, performing labor upon the trustee's house for the contractor, acquired no lieu thereon for services performed prior to notice to her of an intention to claim such lien. P. S., c. 141, s. 13; Eastman v. Newman, 59 N.H. 581. As the payments on their orders were made from funds belonging to the defendants, this would authorize a finding that the trustee had in her hands money due the defendants upon which the workmen to whom it was paid had no legal claim, and therefore the trustee was properly charged.
Exception overruled.
PEASLEE, J., did not sit: the others concurred. *Page 647